Name: 2000/275/EC: Commission Decision of 21 March 2000 on equivalences between certain categories of driving licences (notified under document number C(2000) 511) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  European Union law;  economic geography
 Date Published: 2000-04-12

 Avis juridique important|32000D02752000/275/EC: Commission Decision of 21 March 2000 on equivalences between certain categories of driving licences (notified under document number C(2000) 511) (Text with EEA relevance) Official Journal L 091 , 12/04/2000 P. 0001 - 0050Commission Decisionof 21 March 2000on equivalences between certain categories of driving licences(notified under document number C(2000) 511)(Text with EEA relevance)(2000/275/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/439/EEC of 29 July 1991 on driving licences(1), as last amended by Directive 97/26/EC(2), and in particular Article 1(2) and the first paragraph of Article 10 thereof,Whereas:(1) Directive 91/439/EEC provides that all driving licences issued by Member States, including those issued before the implementation of that Directive in national legislation, have to be mutually recognised.(2) That the principle of mutual recognition of driving licences entails full recognition of all entitlements which have been granted to a licence holder in accordance with national provisions in force at the time.(3) Directive 91/439/EEC provides that the Member States are to establish equivalences between the categories of licences issued before the implementation of that Directive and those defined in Article 3 thereof. Those equivalences have to have the agreement of the Commission in a legally binding form,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to all valid driving licences issued in Member States which are still in circulation.Article 2Tables of equivalences between categories of driving licences, which have been issued in Member States before the implementation of Directive 91/439/EEC and the harmonised categories as defined in Article 3 of Directive 91/439/EEC are laid down in the Annex to this Decision.Article 31. Categories of driving licences which have been issued prior to the implementation of Directive 91/439/EEC entitle the holder to drive vehicles of the corresponding categories as described in the tables in the Annex to this Decision without restrictions, save as stated otherwise for the relevant entitlement.2. Codes which indicate the restriction of corresponding entitlements in the tables are harmonised Community codes as defined by Article 7(a) of Directive 91/439/EEC.3. On exchange of a driving licence to a Community model driving licence as described in Annexes I and I(a) to Directive 91/439/EEC in accordance with Article 8(1) of that Directive, the equivalent entitlements shall be granted as described in the Annex to this Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 21 March 2000.For the CommissionLoyola de PalacioVice-President(1) OJ L 237, 24.8.1991, p. 1.(2) OJ L 150, 7.6.1997, p. 41.ANNEXMODELS ISSUED IN BELGIUMModel Belgium 1 (B1)Issued in Belgium from 1.1.1967 to 31.12.1988Description: The model appears in one of the following languages: Dutch, French and German. Differences as regards colour and printing of the model exist. Generally it is a pink paper model with six pages.Table of equivalences>TABLE>Additional information:To be entitled to drive vehicles of category AF and/or BF, the validation of category A and/or B was required, as well as of category F.Model Belgium 2 (B2)Issued in Belgium from 1.1.1989 to 30.9.1998Description: The model appears in one of the following languages: Dutch, French and German. Differences as regards colour and printing of the model exist. Generally it is a pink paper model with six pages.Table of equivalences>TABLE>Model Belgium 3 (B3)Issued in Belgium from 1.1.1989 to 30.9.1998Description: The model is blue and consists of four pages.EquivalencesThe equivalences of model B3 follow those either of model B or of B2, depending on which of those two models model B3 is combined with. Hence see either model B1 or B2 for the equivalences.Model Belgium 4 (B4)Issued in Belgium since 1.1.1998Description: Model in conformity with Annex I of Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN DENMARKModel Denmark 1 (DK1)Issued in Denmark until 30.4.1986Description: The model is pink, with four pages.Table of equivalences>TABLE>Additional information:This model is valid until 30.4.2038 at the latest. However, this model is no longer valid for driving in Denmark, since a mandatory exchange of all licences was imposed in the years 1991 to 1993. Nevertheless, the licence can be exchanged for a new driving licence issued by Denmark and has to be recognised by other Member States until the above date.Model Denmark 2 (DK2)Issued in Denmark from 1.5.1986 to 30.6.1996Description: the model contains pink and beige lines, 4 pages.Table of equivalences>TABLE>Model Denmark 3 (DK3)Issued in Denmark from 1.7.1996 to 13.4.1997Description: Model with pink and beige lines, four pages.Table of equivalences>TABLE>Model Denmark 4 (DK4)Issued in Denmark since 14.4.1997Description: Plastic card model in compliance with Annex Ia of Directive 91/439/EEC.Table of equivalences>TABLE>Additional information:The date of first issue of driving licences categories that were issued before 1.5.1986 cannot be traced back. In such cases, the symbol "&lt; " or "&lt;=" may appear in column 10 on the licence, accompanied by a certain year, indicating that the category was issued before or in that year.MODELS ISSUED IN GERMANYGeneral remark: For all German models issued before 1.1.1999, further entitlements of a very specific and limited kind, which are not displayed in the tables, may emerge. In the rare circumstance that such a case does occur, German issuing authorities will have to be contacted in case of doubt about the scope of a particular entitlement.Model Germany 1 (D1)Issued in the Federal Republic of Germany until 1.4.1986 (in particular cases the date of issue may be after 1.4.1986)Description: Grey, four pages. A variety of differences as regards colour and form of the model may occur in practice, since this model has been issued for over 40 years. Models issued in the Land of Saarland may have a different size and are bilingual (German and French).Table of equivalences>TABLE>Additional information:1. If a "Klasse 1" licence was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive category B 79 (&lt;= 700 cm3) in addition, without having to exchange the licence. In case of exchange of such a licence, the holder is granted a full category B licence.2. If the holder of a "Klasse 2" entitlement has his 50th birthday before 31.12.1999, his entitlement ceases to be valid on 31.12.2000. Until 31.12.2000 this licence holder has to exchange his licence for a new model and the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for a new model on his 50th birthday and thereafter a period of validity of five years applies.Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his "Klasse 2" entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him).3. If a "Klasse 2" or a "Klasse 3" licence was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive categories A1 and A 79 (&lt;= 250 cm3) in addition. In both cases, the holder is granted an unrestricted category A entitlement in case he exchanges the licence.If a "Klasse 2" or a "Klasse 3" licence was obtained after the above dates but before 1.4.1980, it entitles the holder to drive category A1 in addition.4. The holder of a "Klasse 3" licence is also entitled to drive the following vehicle: CE 79 ( &gt; 12 t, but not more than three axles in total).This entitlement has to figure on a new licence, which is issued to him in exchange only at the explicit demand of the holder.5. The holder of a vehicle of "Klasse 3" is entitled to drive buses without passengers with a maximum weight of less than 7,5 t, also in international traffic, without the obligation to hold model D2. The holder of a vehicle of "Klasse 2" is entitled to drive buses without passengers in international traffic without the obligation to hold model D2. After exchange of the models in Germany, the right to drive a bus without passengers is limited to German territory with application of a national code.In order to be entitled to drive buses with passengers in international traffic, a licence holder of "Klasse 2" needs to hold licence model D2 in addition. On exchange in another Member State, categories D1, D1E, D and DE only have to be granted to holders who are entitled to drive "Klasse 2" and who hold model D2.6. Where a "Klasse 4" entitlement was granted before 1.12.1954 (before 1.10.1960 in the Land of Saarland) it is not a national category only but entitles the holder to drive the following categories:A1, A 79 (&lt;= 250 cm3) and B 79 (&lt;= 700 cm3). In both cases the holder is granted an unrestricted category A entitlement when he exchanges the licence.In case a "Klasse 4" licence was issued after the above dates, but before 1.4.1980, it entitles the holder to drive category A1.Model Germany 2 (D2)Issued in Germany until 31.12.1998Description: Yellow model consisting of four pages.Table of equivalences>TABLE>Additional information:This model is not valid as such. In order to be entitled to drive the categories mentioned in the tables of equivalences, the holder of this model at the same time has to be the holder of one of the following models: D1, D3, D4, D5 or D6.Model Germany 3 (D3)Issued in the German Democratic Republic until 1969Description: Grey model with four pages.Table of equivalencesD3a: Model issued until 31.3.1957.>TABLE>D3b: Model issued from 1.4.1957 to 1969.>TABLE>Additional information:A statutory amendment, which took effect on 1.4.1957, changed the scope and the definitions of categories. Hence two tables of equivalences are required for this model.1. If the holder of a "Klasse 2" entitlement issued before 1.4.1957 or of a "Klasse 5" entitlement issued after 31.3.1957 has his 50th birthday before 31.12.1999, his entitlement ceases to be valid on 31.12.2000. Until 31.12.2000 this licence holder has to exchange his licence for a new model and the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for a new model on his 50th birthday and thereafter a period of validity of five years applies.Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his "Klasse 2" entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him).2. The holder of a "Klasse 3" licence issued before 1.4.1957 and of a "Klasse 4" licence issued after 31.3.1957 is also entitled to drive the following vehicle: CE 79 ( &gt; 12 t, but not more than three axles in total).This entitlement has to figure on a new licence, which is issued to him in exchange only at the explicit demand of the holder.3. The holder of a vehicle of "Klasse 3" issued before 1.4.1957 (D3a) or "Klasse 4" issued after 31.3.1957 (D3b), is entitled to drive buses without passengers with a maximum weight of less than 7,5 t, also in international traffic without the obligation to hold model D2.The holder of a vehicle of "Klasse 2" issued before 1.4.1957 (D3a) or "Klasse 5" issued after 31.3.1957 (D3b), is entitled to drive buses without passengers in international traffic without the obligation to hold model D2.After exchange of the models in Germany, the right to drive a bus without passengers is limited to German territory with application of a national code.In order to be entitled to drive buses with passengers in international traffic, the holder of a licence model D3 is required to hold licence model D2 in addition. On exchange in another Member State, categories D1, D1E, D and DE only have to be granted to holders who are entitled to drive "Klasse 2" (D3a) or "Klasse 5" (D3b) and who hold model D2.4. A holder of a "Klasse 2", "Klasse 3" or "Klasse 4" licence of model D3a or of a "Klasse 2", "Klasse 4" or "Klasse 5" licence of model D3b, which has been issued before 1.12.1954, is entitled to drive unrestricted category A only after exchange of the licence. Without exchanging the licence, the model entitles the holder to drive A 79 (&lt;= 250 cm3) only.5. Without exchange of the document, the following applies:Where a "Klasse 1" or "Klasse 4" licence was issued before 1.12.1954, the holder is entitled to drive B 79 (&lt;= 700 cm3) only. In case a "Klasse 1" or "Klasse 4" was issued after that date and before 1.4.1957, or a "Klasse 2" licence was issued after 31.3.1957, the holder is entitled to drive B 79 (&lt;= 250 cm3) only.In the case of exchange of the document for a new licence, the holder is granted a full B.Model Germany 4 (D4)Issued in the German Democratic Republic from 1969 to 31.5.1982Description: Licence book with 12 pages, grey cover.Table of equivalences>TABLE>Additional information:1. If the holder of a "Klasse 5" entitlement has his 50th birthday before 31.12.1999, his entitlement ceases to be valid on 31.12.2000. Until 31.12.2000 this licence holder has to exchange his licence for a new model and the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for new model on his 50th birthday and thereafter a period of validity of five years applies.Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his "Klasse 2" entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him).2. The holder of a "Klasse 4" licence is also entitled to drive the following vehicle: CE 79 ( &gt; 12 t, but not more than three axles in total).This entitlement has to figure on a new licence, which is issued to him in exchange only at the explicit demand of the holder.3. The holder of a vehicle of "Klasse 4" is entitled to drive empty buses with a maximum weight of up to 7,5 t, also in international traffic without having to hold model D2. The holder of a vehicle of "Klasse 5", is entitled to drive empty buses in international traffic without having to hold model D2. After exchange of the models in Germany, the right to drive an empty bus is limited to German territory with application of a national code.In order to be entitled to drive buses with passengers in international traffic, the holder of a licence model D3 is required to hold licence model D2. On exchange in another Member State, categories D1, D1E, D and DE only have to be granted to holders who are entitled to drive "Klasse 5" and who hold model D2.4. A holder of a "Klasse 2", "3" or "5" licence, which has originally been issued before 1.12.1954, is entitled to drive unrestricted category A only after exchange of the licence. Without exchanging the licence, the model entitles the holder to drive A 79 (&lt;= 250 cm3) only.5. Without exchange of the document, the following applies:Where a "Klasse 1" licence was issued before 1.12.1954, the holder is entitled to drive B 79 (&lt;= 700 cm3). Where a "Klasse 1" was issued after that date and before 1.4.1957, or a "Klasse 2" licence was issued after 1.4.1957, the holder is only entitled to drive B 79 (&lt;= 250 cm3).Where the document is exchanged for a new licence, the holder is granted a full B.6. Where a holder of "Klasse 2", "3", "4" or "5", or according to § 6 StVZO or § 85 StVZO, has obtained his licence before 1.4.1980, he is entitled to drive category A1 in addition. In this case "Klasse 3" is not only a national category.Model Germany 5 (D5)Issued in the German Democratic Republic from 1.6.1982 to 2.10.1990Description: Bright pink paper model, four pages.Table of equivalences>TABLE>Additional information:1. If the holder of a "Klasse C", "CE", "D" and "DE" entitlement has his 50th birthday before 31.12.1999, his entitlement ceases to be valid on 31.12.2000. Until 31.12.2000 this licence holder has to exchange his licence for a new model and the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for new model on his 50th birthday and thereafter a period of validity of five years applies.Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his "Klasse 2" entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him).2. The holder of a "Klasse B" and "BE" licence is also entitled to drive the following vehicle: CE 79 ( &gt; 12 t, but not more than three axles in total).This entitlement has to figure on a new licence, which is issued to him in exchange only at the explicit demand of the holder.3. The holder of a vehicle of "Klasse B" is entitled to drive buses without passengers with a maximum weight of up to 7,5 t, also in international traffic, without the obligation to hold model D2.The holder of a vehicle of "Klasse C" is entitled to drive buses without passengers in international traffic without the obligation to hold model D2. After exchange of the models in Germany, the right to drive a bus is limited to German territory with application of a national code.In order to be entitled to drive buses with passengers in international traffic, the holder of a D5 licence is required to hold licence model D2 in addition. On exchange in another Member State, categories D1, D1E, D and DE only have to be granted to holders who are entitled to drive "Klasse D" or "DE" (D5) and who hold model D2.Model Germany 6 (D6)Issued in Germany from 1.4.1986 to 31.12.1998Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:1. Where the holder of a "Klasse 2" entitlement has his 50th birthday before 31.12.1999, his entitlement ceases to be valid on 31.12.2000. Until 31.12.2000 this licence holder has to exchange his licence for a new model and the period of validity and the periodicity of medical examination for the new model applies. If a holder turns 50 after 31.12.1999, he has to exchange his licence for new model on his 50th birthday and thereafter a period of validity of five years applies.Where such a licence holder establishes his normal residence in another Member State without being in compliance with the above rules, his "Klasse 2" entitlement should not be recognised (unless he has changed his normal residence before the above rules apply to him).2. Where a "Klasse 1" licence of model D1 was obtained before 31.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive category B 79 (&lt;= 700 cm3) in addition, without having to exchange the licence. At the exchange of such a licence, the holder is granted a full category B licence.The above applies to model D6 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D6 model thereafter.3. In case a "Klasse 2" or a "Klasse 3" licence of model D1 was obtained before 1.12.1954 (before 1.10.1960 in the Land of Saarland), the holder is entitled to drive categories A1 and A 79 (&lt;= 250 cm3) in addition. In both cases the holder is granted an unrestricted category A entitlement when he exchanges the licence. If a "Klasse 2" or a "Klasse 3" licence was obtained after the above dates but before 1.4.1980, it entitles the holder to drive category A1 in addition.The above applies to model D6 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D6 model thereafter.4. The holder of a "Klasse 3" licence is also entitled to drive the following vehicle: C 79 ( &gt; 12 t, but not more than three axles in total).This entitlement has to figure on a new licence, which is issued to him in exchange only on explicit demand of the holder.5. The holder of a vehicle of "Klasse 3" is entitled to drive buses without passengers with a maximum weight of up to 7,5 t, also in international traffic, without being obliged to hold model D2. The holder of a vehicle of "Klasse 2" is entitled to drive buses without passengers in international traffic without being obliged to hold model D2. After exchange of the models in Germany, the right to drive a bus without passengers is limited to German territory with application of a national code.In order to be entitled to drive buses with passengers in international traffic, the holder of a D6 licence is required to hold licence model D2 in addition. On exchange in another Member State, categories D1, D1E, D and DE have to be granted to holders of "Klasse 2" (D6) and model D2.6. Where a "Klasse 4" entitlement of model D1 was granted before 1.12.1954 (before 1.10.1960 in the Land of Saarland) it is not a national category only but entitles the holder to drive the following categories: A1, A 79 (&lt;= 250 cm3) and B 79 (&lt;= 700 cm3). In both cases the holder is granted an unrestricted category A entitlement when he exchanges the licence. Where a "Klasse 4" licence was issued after the above dates, but before 1.4.1980, it entitles to drive A1.The above applies to model D6 only if a D1 was issued to the same holder before the relevant dates and exchanged to a D6 model thereafter.Model Germany 7 (D7)Issued in Germany since 1.1.1999Description: Plastic card model according to Annex Ia of Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN GREECEModel Greece 1 (GR1)Issued in Greece from 12.1.1987 to 30.3.1997Description: Pink paper model with six pages.Table of equivalences>TABLE>Model Greece 2 (GR2)Issued in Greece since 1.4.1997Description: Pink paper model with six pages transposing Annex I of Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN SPAINModel Spain 1 (SP1)Issued in Spain from 4.3.1984 to 26.6.1997Description: Pink paper licence consisting of six pages.Table of equivalences>TABLE>Additional information:The holder of a C2 licence is entitled to drive DE in addition, if he is also holder of a D licence.Model Spain 2 (SP2)Issued in Spain since 27.6.1997Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN FRANCEModel France 1 (F1)Issued in France until 1954Description: Pink card with two pages, photo on front.Table of equivalences>TABLE>Additional information:If nothing is indicated on the reverse of the licence, it is not valid for driving vehicles of categories 1o, 2o, 3o. Therefore the equivalent entitlement to a category B, which is not contained within one of the three described categories, cannot be indicated. A line in the table shows this:"-----".Model France 2 (F2)Issued in France from 1954 to 20.1.1975Description: Pink paper licence (considerably larger than the models in Annex I to Directive 91/439/EEC), six pages.Table of equivalences>TABLE>Additional information:If the testing vehicle, in which the licence holder passed his practical test for category D or DE, was &lt;= 3,5 t, the holder is only entitled to drive the following categories: A1, B1, B, BE, D 79 (&lt;= 3500 kg).Model France 3 (F3)Issued in France from 20.1.1975 to 1.3.1980Description: Pink paper licence (considerably larger than the models in Annex I to Directive 91/439/EEC), six pages.Table of equivalences>TABLE>Additional information:1. If the testing vehicle, in which the licence holder passed his practical test for category D was &lt;= 3,5 t (between 20.1.1975 and 31.5.1979), the holder is only entitled to drive: A1, B1, B, BE, D 79 (&lt;= 3500 kg).2. If the testing vehicle was &lt;= 7 t (between 1.6.1979 and 1.3.1980), he is entitled to drive: A, B1, B, BE, D 79 (&lt;= 3500 kg).Model France 4 (F4)Issued in France from 1.3.1980 to 1.1.1985Description: Pink paper licence (considerably bigger than the models in Annex I to Directive 91/439/EEC), six pages.Table of equivalences>TABLE>Additional information:If the testing vehicle, in which the licence holder passed his practical test for category D was &lt;= 7 t, the holder is only entitled to drive: A1, B1, B, BE, D 79 (&lt;= 3500 kg).Model France 5 (F5)Issued in France from 1.1.1985 to 30.6.1990Description: Pink paper licence with six pages.Table of equivalences>TABLE>Additional information:If the category D testing vehicle was less than 3,5 t, the holder is only entitled to drive: A1, B1, B, BE, D 79 (&lt;= 3500 kg).Model France 6 (F6)Issued in France from 1.7.1990 to 15.11.1994Description: Pink paper licence with six pages.Table of equivalences>TABLE>Model France 7 (F7)Issued in France from 15.11.1994 to 28.2.1999Description: Pink paper licence with six pages.Table of equivalences>TABLE>Model France 8 (F8)Issued in France since 1.3.1999Description: Pink paper licence in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN IRELANDModel Ireland 1 (IRL1)Issued in Ireland from 13.11.1989 to 25.6.1992Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:This model was issued in English or Irish (Gaelic), but not in bilingual format.Model Ireland 2 (IRL2)Issued in Ireland from 25.6.1992 to (approximately) 8.11.1999Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:This model was issued in bilingual format, with the English text preceding the Irish (Gaelic) text.Model Ireland 3 (IRL3)Issued in Ireland as of approximately 8.11.1999Description: Pink paper model with six pages, in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>Additional information:This model was issued in bilingual format, with the Irish (Gaelic) text preceding the English text.MODELS ISSUED IN ITALYGeneral remark: For all Italian models it is mandatory to hold a Certificato di abilitazione professionale (Certificate of professional competence) in addition to the relevant licence model, if the licence holder wants to drive categories D or D+E for professional use.Model Italy 1 (I1)Issued in Italy from 1959 to 1988Description: Pink and blue paper model with six pages.Table of equivalences>TABLE>Model Italy 2 (I2)Issued in Italy from 1988 to 1994Description: Pink and blue paper model with six pages.Table of equivalences>TABLE>Model Italy 3 (I3)Issued in Italy from 1994 to 1995Description: Pink paper model with six pages.Table of equivalences>TABLE>Model Italy 4 (I4)Issued in Italy from 1995 to 1997Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:Licence holders, who are under 21 years of age, must hold the certificate of professional competence in order to be entitled to drive category C and CE vehicles.Model Italy 5 (I5)Issued in Italy from 1997 to 1999Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>Additional information:Licence holders, who are under 21 years of age, must hold the certificate of professional competence in order to be entitled to drive category C and CE vehicles.Model Italy 6 (I6)Issued in Italy since 1999Description: Plastic card in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN LUXEMBOURGModel Luxembourg 1 (L1)Issued in Luxembourg until 31.12.1985Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:1. Where a licence category B1/B2 was issued before 1.7.1977, the holder is additionally entitled to drive category A.2. Category E2 comprises the entitlement to drive trailers and semi-trailers with a maximum authorised mass of more than 1750 kg.Model Luxembourg 2 (L2)Issued in Luxembourg until 31.12.1985Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:1. Where a licence category B1/B2 was issued before 1.7.1977, the holder is additionally entitled to drive category A.2. Category E2 comprises the entitlement to drive trailers and semi-trailers with a maximum authorised mass of more than 1750 kg.Model Luxembourg 3 (L3)Issued in Luxembourg from 1.1.1986 to 30.9.1996Description: Pink paper model with six pages.Table of equivalences>TABLE>Model Luxembourg 4 (L4)Issued in Luxembourg since 1.10.1996Description: Pink paper model in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN THE NETHERLANDSModel Netherlands 1 (NL1)Model issued in the Netherlands from 1.7.1987 to 1.6.1996Description: Pink and grey paper licence with six pages.Table of equivalences>TABLE>Model Netherlands 2 (NL2)Model issued in the Netherlands since 1.6.1996Description: Pink paper licence in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN AUSTRIAModel Austria 1 (A1)Issued in Austria from 21.3.1947 to 15.5.1952Description: Greyish brown paper model with four pages.Table of equivalences>TABLE>Model Austria 2 (A2)Issued in Austria from 16.5.1952 to 31.12.1955Description: Greyish brown paper model with six pages.Table of equivalences>TABLE>Model Austria 3 (A3)Issued in Austria from 1.1.1956 to 1.11.1997Description: Pink paper model with six pages.Table of equivalences>TABLE>Additional information:1. The layout of this model may vary. However, during the period of issue of this model no significant changes occurred with respect to the contents of the entitlements.2. Categories BE, CE and DE did not exist in terms of Directive 91/439/EEC before introduction of model A4. Category E was a category on its own with an unlimited period of validity. It was only valid in combination with another category, in the following way: E + B: BE; E + C: CE; E + D: DE. The validity of the entitlement to drive E corresponds with the validity of the underlying entitlements, e.g. five years for D applies as well to E + D.Model Austria 4 (A4)Issued in Austria since 1.11.1997Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN PORTUGALModel Portugal 1 (P1)Issued in Portugal until 19.2.1990Description: Pink paper model with four pages.Table of equivalences>TABLE>Additional information:The category entitles the holder to drive vehicles for professional use.Model Portugal 2 (P2)Issued in Portugal from 19.2.1990 to 1.7.1994Description: Pink paper model with six pages.Table of equivalences>TABLE>Model Portugal 3 (P3)Issued in Portugal from 1.7.1994 to 18.10.1998Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>Model Portugal 4 (P4)Issued in Portugal from 19.10.1998 to 31.12.1999Description: Pink paper model with six pages in accordance with Annex I to Directive 91/439/EEC.Table of equivalences>TABLE>Model Portugal 5 (P5)Issued in Portugal since 1.7.1999Description: Pink plastic card model in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>Additional information:The plastic card model has been gradually introduced as of 1.7.1999. From 1.7. to 31.12.1999, both models P4 and P5 are issued.MODELS ISSUED IN FINLANDModel Finland 1 (FIN1)Issued in Finland from 1.7.1972 to 1.10.1990Description: Pink paper model encapsulated in plastic, two pages.Table of equivalences>TABLE>Model Finland 2 (FIN2)Issued in Finland from 1.10.1990 to 30.6.1996Description: Pink plastic card model.Table of equivalences>TABLE>Model Finland 3 (FIN3)Issued in Finland from 1.7.1996 to 31.12.1997Description: Pink plastic card model.Table of equivalences>TABLE>Model Finland 4 (FIN4)Issued in Finland since 1.1.1998Description: Pink plastic card model in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>Model Finland 5 (FIN5)Issued on the territory of the Ã land Islands from 1.8.1973 to 31.5.1992Description: Pink paper licence coated with plastic, two pages.Table of equivalences>TABLE>Model Finland 6 (FIN6)Issued on the territory of the Ã land Islands from 1.6.1992 to 31.12.1997Description: Pink plastic card model.Table of equivalences>TABLE>Model Finland 7 (FIN7)Issued on the territory of the Ã land Islands since 1.1.1998Description: Pink plastic card model in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN SWEDENModel Sweden 1 (S1)Issued in Sweden from 1.10.1988 to 30.6.1996Description: Pink plastic card model (layout change on 1.1.1993)Table of equivalences>TABLE>Additional information:1. Licence holders who obtained their category A entitlement with the restriction to light motorcycles before 1.7.1996 are entitled to drive motor vehicles with a cubic capacity not exceeding 125 cm3, without a power (kW) limitation. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive A1 vehicles according to Directive 91/439/EEC. Ordinary exchange every 10 years does not affect the validity of the licence.2. Licence holders who obtained a category B licence before 1 July 1996 are entitled to drive private cars with a maximum authorised mass exceeding 3,5 t, as long as the vehicle is registered as a private car and not as a light lorry. This right remains until the driving licence expires. On issue of a new driving licence after withdrawal the holder is only entitled to drive B vehicles according to Directive 91/439/EEC. Ordinary exchange every 10 years does not affect the validity of the licence, which means that the above entitlement can be maintained after such an exchange.Model Sweden 2 (S2)Issued in Sweden since 1.7.1996Description: Plastic card model in accordance with Annex Ia to Directive 91/439/EEC (layout changes on 1.1.1997 and 1.6.1999).Table of equivalences>TABLE>Additional information:The national category "Taxi" was abolished as of 1.10.1998.MODELS ISSUED IN THE UNITED KINGDOMModel United Kingdom 1 (UK1)Issued in Great Britain from January 1976 to January 1986Description: Green long model, which is folded.Table of equivalences>TABLE>Additional information:1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes.2. As holders of group A, but all vehicles with automatic transmission only.Model United Kingdom 2 (UK2)Issued in Great Britain from January 1986 to June 1990Description: Pink model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart.Table of equivalences>TABLE>Additional information:1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes.2. As holders of group A, but all vehicles with automatic transmission only.Model United Kingdom 3 (UK3)Issued in Great Britain from June 1990 to December 1996Description: Pink and green model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart.Table of equivalences>TABLE>Additional information:Holders of category B are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use, no paying passengers whether directly or indirectly) and C1E vehicles provided the combined weight of the trailer and the towing vehicle does not exceed 8,25 tonnes.Model United Kingdom 4 (UK4)Issued in Great Britain since January 1997Description: Pink and green model, folded. Only a part of it is the actual driving licence, the remainder is the counterpart.Table of equivalences>TABLE>Model United Kingdom 5 (UK5)Issued in Great Britain since July 1998Description: Plastic card model in accordance with Annex Ia to Directive 91/439/EEC. The counterpart, on which convictions for traffic infringements are recorded, is issued separately. The period of issue of this model overlaps with the issue of model UK4 due to a stepwise introduction of the new model.Table of equivalences>TABLE>Model United Kingdom 6 (UK6)Issued in Northern Ireland from January 1986 to 31.12.1990Description: This model consists of a paper driving licence with additional space for endorsements plus a photographic plastic counterpart. On both the licence and the counterpart the details of the holder are recorded.Table of equivalences>TABLE>Additional information:1. Holders of group A are entitled to drive D1 and D1E vehicles not for hire and reward (not for professional use).2. Holders of category B licences are entitled to drive vehicles with automatic transmission only. Moreover, they are additionally entitled to drive category D1 and D1E vehicles with automatic transmission not for hire and reward.Model United Kingdom 7 (UK7)Issued in Northern Ireland from 1.1.1991 to 31.12.1996Description: This model consists of a paper driving licence with additional space for endorsements plus a photographic plastic counterpart with the details of the holder.Table of equivalences>TABLE>Model United Kingdom 8 (UK8)Issued in Northern Ireland from 1.1.1997 to 31.3.1999Description: This model consists of a paper driving licence with additional space for endorsements plus a photographic plastic counterpart with the details of the holder.Table of equivalences>TABLE>Model United Kingdom 9 (UK9)Issued in Northern Ireland since 1.4.1999Description: Plastic card model in accordance with Annex Ia to Directive 91/439/EEC plus a paper counterpart on which traffic infringements are recorded.Table of equivalences>TABLE>Model United Kingdom 10 (UK10)Issued in Gibraltar from 2.12.1990 to 15.1.1997Description: Pink paper model with six pages.Table of equivalences>TABLE>Model United Kingdom 11 (UK11)Issued in Gibraltar since 16.1.1997Description: Pink paper model in accordance with Annex I to Directive 91/439/EECTable of equivalences>TABLE>MODELS ISSUED IN ICELANDModel Iceland 1 (Ã S1)Issued in Iceland from 12.4.1960 to 1981Description: Green paper, laminated, with two pages.Table of equivalences>TABLE>Additional information:The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC.Model Iceland 2 (Ã S2)Issued in Iceland from 1981 to 1.3.1988Description: Pink paper, laminated, with two pages.Table of equivalences>TABLE>Additional information:The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC.Model Iceland 3 (Ã S3)Issued in Iceland from 1.3.1988 to 31.5.1993Description: Pink paper, laminated, with two pages.Table of equivalences>TABLE>Additional information:The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC.Model Iceland 4 (Ã S4)Issued in Iceland from 1.6.1993 to 14.8.1997Description: Pink paper, laminated, with two pages.Table of equivalences>TABLE>Additional information:The entitlement to drive category C of those licences refers only to professional driving of category B and/or E and has no relevance in view of Directive 91/439/EEC.Model Iceland 5 (Ã S5)Issued in Iceland since 15.8.1997Description: Plastic card model in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>MODELS ISSUED IN LIECHTENSTEINModel Liechtenstein 1 (FL1)Issued in Liechtenstein from 1978 to 1993Description: Blue paper model with four pages.Table of equivalences>TABLE>Model Liechtenstein 2 (FL2)Issued in Liechtenstein since 1993Description: Blue paper model with four pages.Table of equivalences>TABLE>Additional information:Holders of a category D2 licence may drive D1 vehicles for non-professional use only. Holders of a category D2E licence may drive D1E vehicles for non-professional use only.MODELS ISSUED IN NORWAYModel Norway 1 (N1)Issued in Norway from 1979 to 1989Description: Bright pink paper model coated with plastic, two pages.Table of equivalences>TABLE>Model Norway 2 (N2)Issued in Norway from 1989 to 1997Description: Violet and grey paper model coated with plastic, two pages.Table of equivalences>TABLE>Additional information:1. If the following is stamped on the licence: "Gjelder ogsÃ ¥ for lett motorsykkel", the holder is entitled to drive category A1 in addition.2. If the following is stamped on the licence: "Gjelder ogsÃ ¥ for bil som har tillett totalvekt mindre enn 7500 kg og hÃ ¸gst 8 pass. Plasser", the holder is entitled to drive C1, C1E in addition.3. Category D2 entitles the holder to drive C1 only until 1.1.2002. However, if the licence holder renews his licence before that date, he is continuously entitled to drive C1 and a 10-year validity applies. The same applies to the entitlement to drive C1E with a D2E entitlement.Model Norway 3 (N3)Issued in Norway from 1989 to 1997Description: Violet and grey paper model coated with plastic, two pages. Model N3 is issued in "nynorsk" (new Norwegian) instead of "bokmÃ ¥l" (model N2).Table of equivalences>TABLE>Additional information:Category D2 entitles the holder to drive C1 only until 1.1.2002. However, if the licence holder renews his licence before that date, he is continuously entitled to drive C1 and a 10-year validity applies. The same applies to the entitlement to drive C1E with a D2E entitlement.Model Norway 4 (N4)Issued in Norway since1997Description: Plastic card model in accordance with Annex Ia to Directive 91/439/EEC.Table of equivalences>TABLE>